9:18-cv-02962-DCN-MHC   Date Filed 05/27/21   Entry Number 70-2   Page 1 of 5




                                TOB 000007
9:18-cv-02962-DCN-MHC   Date Filed 05/27/21   Entry Number 70-2   Page 2 of 5




                                TOB 000008
9:18-cv-02962-DCN-MHC   Date Filed 05/27/21   Entry Number 70-2   Page 3 of 5




                                TOB 000009
9:18-cv-02962-DCN-MHC   Date Filed 05/27/21   Entry Number 70-2   Page 4 of 5




                                TOB 000010
9:18-cv-02962-DCN-MHC   Date Filed 05/27/21   Entry Number 70-2   Page 5 of 5




                                TOB 000011
